Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 1 of 24 PageID #: 37




                               EXHIBIT A
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 2 of 24 PageID #: 38
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 3 of 24 PageID #: 39
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 4 of 24 PageID #: 40
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 5 of 24 PageID #: 41
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 6 of 24 PageID #: 42
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 7 of 24 PageID #: 43
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 8 of 24 PageID #: 44
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 9 of 24 PageID #: 45
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 10 of 24 PageID #: 46
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 11 of 24 PageID #: 47
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 12 of 24 PageID #: 48
                                                                                                      Electronically Filed - St Louis County - November 17, 2020 - 12:49 PM
       Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 13 of 24 PageID #: 49
                                                                                  20SL-CC05679

                   IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                STATE OF MISSOURI

KEVIN NAUSS,                                       )
       Plaintiff,                                  )       Case No.:
                                                   )
 vs.                                               )       Division No.
                                                   )
CHARTER COMMUNICATIONS, LLC,                       )
                     Defendant,                    )       JURY TRIAL DEMANDED
                                                   )
 Serve At: Registered Agent:                       )
   CSC – LAWYERS INCORPORATING                     )
          SERVICE                                  )
   221 Bolivar Street                              )
   Jefferson City, MO. 65101                       )

                                            PETITION

   RETALIATION AND FAILURE TO ACCOMMODATE IN VIOLATION OF ADA

   COMES NOW plaintiff Kevin Nauss and for his Petition against defendant Charter

Communications LLC (hereinafter sometimes referred to as “Charter”) and states as follows:

1. Plaintiff Kevin Nauss brings this cause of action against defendant Charter under Title I of the

Americans With Disabilities Act of 1990 (hereinafter sometimes referred to as the “ADA”), as

amended 42 U.S.C. §12101 et seq…

2. Plaintiff Kevin Nauss is a resident of St. Louis County, Missouri.

3. Defendant Charter Communications, LLC is a foreign corporation organized and existing

under the laws of the State of Delaware. Defendant Charter at all times mentioned herein

transacted business in the State of Missouri, including doing the business of cable

telecommunications.

4. At all times mentioned herein defendant Charter acted by and through its agents, servants,

and employees in conducting its business and affairs with plaintiff and others.




                                                       1
                                                                                                       Electronically Filed - St Louis County - November 17, 2020 - 12:49 PM
    Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 14 of 24 PageID #: 50




5. During the approximate period of Nov. 2017 – Oct. 8, 2019 plaintiff Kevin Nauss was

employed by Charter on a full time basis as a “Systems Analyst Ops” in the Information

Technology (IT) area of defendant’s business, and plaintiff worked at defendant’s corporate

offices located at or near 12405 Powerscourt, St. Louis County, MO. 63131.

6. In the early months of the year 2019 plaintiff who is now 38 years old was having physical

and mental trauma to the extent that at least by April of 2019 plaintiff made his bosses and the

Human Relations Department at Charter aware of his disability(s) and how they were causing

him significant problems in performing his job duties while working at the corporate offices.

Charter’s personnel directed plaintiff and assisted him in applying for Family Medical Leave as

well as for Short-Term Disability under defendant’s Plan. Charter and its representatives

originally in April of 2019 denied plaintiff’s application for Short-Term Disability. Plaintiff in

May or so of 2019 appealed their denial of his disability and among other things provided

defendant Charter with separate written reports from his family doctor and his psychiatrist both

stating that plaintiff was and would be unable to return to work for the period of April 5, 2019 –

July 31, 2019. Plaintiff’s treating doctors reports included the reasons for his inability to return

to work during that period as being some of the following: chronic abdominal pain associated

with poor control of defecation, unpredictable bouts of cramping and diarrhea with the need for

frequent restroom breaks, gastric ulcers with bleeding, irritable bowel syndrome, persistent

anxiety, fluctuating depression, insomnia, impaired concentration, post traumatic stress disorder,

migraines, along with a list of some of the numerous medications being taken by plaintiff.

Eventually defendant through its agents and affiliates determined and issued a final denial of

plaintiff Kevin Nauss’s Application For Short-Term Disability Benefits.




                                                      2
                                                                                                       Electronically Filed - St Louis County - November 17, 2020 - 12:49 PM
    Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 15 of 24 PageID #: 51




7. Plaintiff was incurring frequent daily attacks of explosive diarrhea, which necessitated him

getting to the restroom in an emergency as quickly as possible so that he would not defecate in

his pants in the office.

8. During the period of April 5 – July 31, 2019, defendant Charter and its representatives altered

and changed the dates of their approval of plaintiff’s Family Medical Leave (FMLA), which at

time made it unclear to plaintiff as to whether or not and when he was approved by Charter to be

off of work under the FMLA.

9. During at least some of the period of April 5 – July 31, 2019, defendant Charter required

plaintiff to pay for his medical health insurance through Charters self funded Plan, and plaintiff

did so by making the payment on time; yet, defendant Charter and its representatives still

canceled his health care insurance benefits thereby causing plaintiff to be impeded in his

attempts to obtain the necessary health care treatment for his conditions and disability that would

hopefully have helped plaintiff to return to work full time at his IT job with defendant.

10. Upon plaintiff’s return to full time work at defendant’s corporate offices on or about Aug. 1,

2019, plaintiff soon thereafter began requesting defendant to accommodate him by permitting

him to work his IT job from home until such time as his frequent defecation problem and other

disabilities were under control to the extent plaintiff could reasonably return to working full time

within the corporate office building.

11. Even though another Charter employee who worked the same IT position as plaintiff was

permitted by Charter and its same bosses and HR Department on 2 separate occasions, defendant

Charter would not approve and did not approve plaintiff to work from home as an

accommodation. Instead, Charter informed plaintiff that Charter did not have a policy that would

permit plaintiff to work from home.




                                                     3
                                                                                                    Electronically Filed - St Louis County - November 17, 2020 - 12:49 PM
    Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 16 of 24 PageID #: 52




12. On or about Oct. 8, 2019 plaintiff had a final meeting with Charter who informed him that

they would not permit plaintiff to work from home. Being unable to perform the IT work at the

Charter corporate office, plaintiff was thereby constructively discharged by Charter on Oct. 8.

13. Defendant Charter’s unlawful employment practices complained of herein occurred in St.

Louis County, MO.; therefore, jurisdiction and venue are proper in the Circuit Court Of St. Louis

County, Missouri.

14. Throughout his tenure of employment with defendant Charter, plaintiff Kevin Nauss

performed his job duties in a satisfactory manner for them; however, plaintiff was discriminated

against by defendant Charter for taking FMLA sick leave and applying for Short-Term Disability

and requesting reasonable accommodations to perform his IT job for them from home.

Defendant retaliated against plaintiff by discriminating against him and by canceling his health

insurance and treating him with hostility and then constructively discharging him on or about

Oct. 8, 2019.

15. At all times during his employment with defendant Charter, plaintiff Kevin Nauss performed

his IT job to the best of his ability and satisfactorily met the legitimate job expectations of

defendant, and plaintiff was able to and ready to perform the essential functions of his job.

16. Defendant Charter failed and refused to provide reasonable accommodation for Kevin Nauss

who had a good faith belief that his requested accommodation was appropriate.

17. Defendant Charter failed and refused to engage in good faith discussions with plaintiff

concerning accommodations.

18. Sec. 12112 (a) & (b)(5)(A) of the ADA states in part as follows:

       “(a) No covered entity shall discriminate against a qualified individual on the
            basis of disability in regard to job application procedures, the hiring, advancement
            or discharge of employees, employee compensation, job training, and other terms,
            conditions, and privileges of employment.



                                                      4
                                                                                                     Electronically Filed - St Louis County - November 17, 2020 - 12:49 PM
    Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 17 of 24 PageID #: 53




        (b) Construction

                  As used in subsection (a) of this section, the term “discriminate against a
                 qualified individual on the basis of disability” includes..

                (5) (A) not making reasonable accommodations to the known physical or mental
                    limitations of an otherwise qualified individual with a disability who is an
                    applicant or employee, unless such covered entity can demonstrate that an
                    accommodation would impose an undue hardship on the operation of the
                    business of such covered entity;”

Defendant Charter failed to provide plaintiff any reasonable accommodation, including but not

limited to providing him with the ability to perform the IT job from home, as required by Section

12112(a) & (b)(5)(A) of the ADA. It would not have been an undue hardship for Charter to have

permitted and provided for plaintiff and his disability(s) to work his IT job from home.

19. Defendant Charter is a covered entity under the ADA and Charter discriminated against

plaintiff Kevin Nauss who is a qualified individual under the ADA, and Charter denied plaintiff

the privileges of his employment with them and Charter unlawfully discharged him. The

performance of his IT job from home could easily have been accommodated by Charter; but,

instead Charter determined to discriminate and retaliate against plaintiff Kevin Nauss for his

disabilities.

20. The aforesaid mentioned herein hostility, discrimination and retaliation by defendant Charter

against plaintiff Kevin Nauss was done intentionally by defendant Charter and was malicious

and was done with reckless indifference to plaintiff’s federally protected rights.

21. Plaintiff timely filed a “Charge Of Discrimination” with the U.S. Equal Employment

Opportunity Commission (EEOC), and the EEOC has issued a “Notice Of Right To Sue” to

plaintiff and plaintiff has met all of the conditions precedent required and has timely filed this

lawsuit against defendant Charter.




                                                        5
                                                                                                       Electronically Filed - St Louis County - November 17, 2020 - 12:49 PM
    Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 18 of 24 PageID #: 54




22. That as a direct and proximate result of the discrimination and retaliation including

discharge of plaintiff from his IT job by defendant Charter, plaintiff suffered and incurred

damages as follows: past and future lost income in the approximate amount of his salary for all

of the time from his discharge on Oct. 8, 2019 to the time of the finalization of this lawsuit

herein which by that time may be somewhere between One Hundred – Five Hundred Thousand

Dollars; emotional distress and mental anguish and psychiatric and damages; physical trauma to

his internal organs including but not limited to his stomach, bowels, intestines and related parts;

the necessary medical treatment and reasonable charges for it; plaintiff’s attorney’s fees and

costs for bringing this lawsuit; some or all of plaintiff’s injuries and damages are ongoing and

permanent.

   WHEREFORE, plaintiff Kevin Nauss requests the Court to enter its Order in his favor and

against defendant Charter Communications, LLC for compensatory damages in an amount that is

fair and reasonable and in excess of Twenty-Five Thousand Dollars ($25,000.00), and

additionally for its Order in plaintiff Kevin Nauss’s favor and against defendant Charter

Communications, LLC for punitive damages in an amount that is fair and reasonable and in

excess of Twenty-Five Thousand Dollars ($25,000.00), and for his attorney’s fees and costs

incurred herein bringing this lawsuit, and for such other and further relief as the Court deems just

and proper under the circumstances.

                                                      Respectfully Submitted,

                                                      __/s/ James P. Krupp_________________
                                                      James P. Krupp              #31892
                                                      Attorney for plaintiff Kevin Nauss
                                                      12813 Flushing Meadows Dr., Ste. 150
                                                      St. Louis, MO. 63131
                                                      Ph# (314) 835-9999
                                                      Fax# (314) 218-3530
                                                      James.Krupp@krupplawfirm.com



                                                     6
            Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 19 of 24 PageID #: 55

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC05679
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KEVIN NAUSS                                                    JAMES P KRUPP
                                                                12813 FLUSHING MEADOWS DRIVE
                                                                SUITE 150
                                                          vs.   SAINT LOUIS, 63131
 Defendant/Respondent:                                          Court Address:
 CHARTER COMMUNICATIONS, LLC                                    ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Other Miscellaneous Actions                                 CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: CHARTER COMMUNICATIONS, LLC
                                      Alias:
  CSC-LAWYERS INC.SERV. CO
  221 BOLIVAR STREER
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        19-NOV-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LES
                                                                Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10466          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 20 of 24 PageID #: 56
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10466    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 21 of 24 PageID #: 57
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10466   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 22 of 24 PageID #: 58
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10466   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 23 of 24 PageID #: 59
Case: 4:20-cv-01854-DDN Doc. #: 1-1 Filed: 12/22/20 Page: 24 of 24 PageID #: 60
